Per Curiam.
Among appellant’s several assignments of error in this case, we regard none worthy of our serious consideration, save the question of the sufficiency of the evidence to sustain the verdict. We have carefully read the entire evidence, and are convinced therefrom that it fully sustains the finding of the jury. No useful purpose would be served by our discussion of the evidence here. It is doubtful whether this case is before us in such form as to call for our discussion of any of appellant’s assignments of error; but since a reading of the very short statement of facts renders it plain that the case must in any event be affirmed upon the merits, we conclude to dispose of it in this manner.
The judgment is affirmed.